                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #:
UNITED STATES DISTRICT COURT                                                DATE FILED: 11/5/2019
SOUTHERN DISTRICT OF NEW YORK

ROBERT W. JOHNSON,
                            Plaintiff,
                     -against-
CATHERINE O’HAGAN WOLFE; JANE DOE
(CASE MANAGER FOR 2ND CIRCUIT
APPEALS DOCKET “19-2174”); SECOND
CIRCUIT COURT OF APPEALS; SECOND                               19-CV-7337 (GHW)
CIRCUIT COURT OF APPEALS MAIL
DEPARTMENT; JUDGE COLLEEN                                      ORDER OF DISMISSAL AND
McMAHON; JUDGE LOUIS L. STANTON;                               TO SHOW CAUSE UNDER
BENJAMIN H. TORRANCE, ESQ.; BARBARA                            28 U.S.C. § 1651
D. UNDERWOOD, ESQ.; U.S ATTORNEYS
OFFICE FOR THE SOUTHERN DISTRICT OF
NEW YORK; NEW YORK STATE OFFICE OF
THE ATTORNEY GENERAL; U.S. POSTAL
(OFFICE) SERVICE; PROGRESSIVE
INSURANCE COMPANY,
                             Defendants.

GREGORY H. WOODS, United States District Judge:

       Plaintiff filed this action pro se. By order dated October 26, 2019, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (IFP). The

Court dismisses the complaint for the reasons set forth below and directs Plaintiff to show cause

by declaration why he should not be barred from filing any further actions in this Court IFP

without first obtaining permission from this Court to do so.

                                   STANDARD OF REVIEW

       The court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);
see Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). The court must also dismiss a complaint if

the court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” A claim is facially plausible if the plaintiff

pleads enough factual detail to allow the court to draw the inference that the defendant is liable

for the alleged misconduct. In reviewing the complaint, the court must accept all well-pleaded

factual allegations as true. But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. After separating legal

conclusions from well-pleaded factual allegations, the court must determine whether those facts

make it plausible – not merely possible – that the pleader is entitled to relief.

                                           BACKGROUND

        Plaintiff has filed numerous actions here and in other federal district courts against

Progressive Corporation Insurance Company (“Progressive”) arising out of a January 28, 2017

car accident in Buffalo, New York. In this action, Plaintiff sues, among others, Catherine

O’Hagan Wolfe, Clerk of Court of the United States Court of Appeals for the Second Circuit who

denied Plaintiff’s appeal; and District Judges Colleen McMahon and Louis L. Stanton, who
                                                    2
dismissed several of Plaintiff’s actions and warned Plaintiff that if he continued to file meritless

actions, he could be barred from filing future actions IFP without prior permission.

       In this action, Plaintiff alleges that the basis for jurisdiction is:

       Civil Rights violations, U.S. Postal Service violations, abuse of authority, mail fraud,
       tampering with court documents, lieing [sic], judicial misconduct, failure to honor grace
       period for courts, bad faith, defective court rulings, unperfected court document, failure
       to grant appellate relief sought, denial of appellee’s default in court proceedings,
       appellee’s failure to respond to court rulings, appellee’s failure to merit judicial pro se
       barring for corporations.

(ECF No. 2 at 2.)
       Plaintiff alleges that “Defendants are in assembly with mail fraud, tampering with court

records for proceedings & bad faith by courts.” (Id. at 5.) He seeks “$101 Trillion Dollars in

punitive damages, amendments of court proceedings for Plaintiff alleged defaults in Appeals

Courts, sanctions monetary of $500 Billion for civil rights violations; all other remedies

available, new policies & guidelines for mail receipt and deliveries for parties, apology for

wrongdoings, judicial amendments.” (Id. at 5-6.)

                                            DISCUSSION

       Because Plaintiff alleges that his constitutional rights were violated by employees of the

federal government, the Court liberally construes Plaintiff’s complaint as asserting claims under

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). See

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009) (“[Bivens] is the federal analog to suits brought

against state officials under [§ 1983].”); Morales v. City of New York, 752 F.3d 234, 237 (2d Cir.

2014) (holding that district court properly construed § 1983 claims brought against federal

employee as arising under Bivens).




                                                    3
       Judicial Immunity

       Plaintiff’s claims against Chief Judge Colleen McMahon and Judge Louis L. Stanton

must be dismissed. Judges are absolutely immune from suit for damages for any actions taken

within the scope of their judicial responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991).

Generally, “acts arising out of, or related to, individual cases before the judge are considered

judicial in nature.” Bliven v. Hunt, 579 F.3d 204, 210 (2d Cir. 2009). “Even allegations of bad

faith or malice cannot overcome judicial immunity.” Id. (citations omitted). This is because

“[w]ithout insulation from liability, judges would be subject to harassment and intimidation . . .

.” Young v. Selsky, 41 F.3d 47, 51 (2d Cir. 1994). In addition, as amended in 1996, § 1983

provides that “in any action brought against a judicial officer for an act or omission taken in such

officer’s judicial capacity, injunctive relief shall not be granted unless a declaratory decree was

violated, or declaratory relief was unavailable.” 42 U.S.C. § 1983.

       Judicial immunity does not apply when the judge acts “outside” his judicial capacity, or

when the judge takes action that, although judicial in nature, is taken “in absence of jurisdiction.”

Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions that are judicial

in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly where the issue is

the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).

       Plaintiff’ s claims against Chief Judge Colleen McMahon and Judge Louis L. Stanton

arise of out of their rulings and actions while presiding over Plaintiff’ s cases in this Court; such

rulings and actions were within the scope of their judicial capacities and jurisdiction. The Court

therefore dismisses Plaintiff’ s claims against Chief Judge Colleen McMahon and Judge Louis L.

Stanton under the doctrine of judicial immunity and as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i), (iii); Mills v. Fischer, 645 F.3d 176, 177 (2d Cir. 2011) (“Any claim

dismissed on the ground of absolute judicial immunity is ‘frivolous’ for purposes of [the in forma
                                                  4
pauperis statute].”); Montero v. Travis, 171 F.3d 757, 760 (2d Cir. 1999) (“A complaint will be

dismissed as ‘frivolous’ when ‘it is clear that the defendants are immune from suit.’” (quoting

Neitzke v. Williams, 490 U.S. 319, 327 (1989))).

       Clerk Immunity

       Plaintiff’s claims against Catherine O’Hagan Wolfe, Clerk of Court of the United States

Court of Appeals for the Second Circuit, and Jane Doe, a Case Manager for the Second Circuit,

must also be dismissed.

       Absolute judicial immunity has been extended to those nonjudicial officers who perform

acts that are “‘functionally comparable’ to that of a judge’” or “are integrally related to an

ongoing judicial proceeding.” Mitchell v. Fishbein, 377 F.3d 157, 172 (2d Cir. 2004) (citations

omitted). Courts have held that this quasi-judicial immunity applies to county clerks within New

York State, New York State court clerks, and grievance committee counsel when they perform

tasks that are an integral part of the judicial process. See Stephens v. Sullivan & Cromwell LLP,

No. 15-CV-1251 (LGS), 2015 WL 1608427, at *3 (S.D.N.Y. Apr. 9, 2015) (county clerk);

Garcia v. Hebert, No. 08-CV-0095 (DFM), 2013 WL 1294412, at *12 (D. Conn. Mar. 28, 2013)

(state-court clerk) (quoting Rodriguez v. Weprin, 116 F.3d 62, 66 (2d Cir. 1997)); McKeown v.

N.Y. State Comm’n on Judicial Conduct, 377 F. App’ x 121 (2d Cir. 2010) (grievance committee

counsel).

       Although Plaintiff’s allegations against these Defendants are difficult to understand,

Plaintiff does not allege that Defendants’ actions were outside the scope of the functions

associated with their positions in the Second Circuit. Because Plaintiff complains about actions

that these Defendants performed in their official capacities as employees of the Second Circuit,

Plaintiff’s claims against these Defendants are foreclosed by absolute immunity. 28 U.S.C.

§ 1915(e)(2)(B)(iii).
                                                  5
         Sovereign Immunity

         Plaintiff also sues Benjamin Torrance, Esq.,1 the Second Circuit Court of Appeals, the

Second Circuit Court of Appeals Mail Department, the U.S. Attorney’s Office for the Southern

District of New York, and the U.S. Postal (Office) Service. Plaintiff’s claims against these

remaining federal Defendants must also be dismissed because such claims are barred by the

doctrine of sovereign immunity.

         The doctrine of sovereign immunity bars federal courts from hearing all suits against the

federal government, including suits against its agencies, except where sovereign immunity has

been waived. United States v. Mitchell, 445 U.S. 535, 538 (1980) (quoting United States v.

Sherwood, 312 U.S. 584, 586 (1941). The Federal Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671-

80 (“FTCA”), provides for a waiver of sovereign immunity for injuries arising from the tortious

conduct of federal officers or agents acting within the scope of their office or employment. 28

U.S.C. § 1346(b)(1). But before bringing a claim in a federal district court under the FTCA, a

claimant must first exhaust his administrative remedies by filing a claim for monetary damages

with the appropriate federal government entity and must receive a final written determination.

See 28 U.S.C. § 2675(a); Phillips v. Generations Family Health Ctr., 723 F.3d 144, 147 (2d Cir.

2013).

         Pursuant to the FTCA, tort claims against the United States must be “presented in writing

to the appropriate Federal agency within two years after such claim accrues” or an action must be

commenced within six months of when the agency issued its final denial of administrative

remedy. Roberson v. Greater Hudson Valley Family Health Ctr., Inc., ECF 1:17-CV-7325, 17,


         1
       Benjamin Torrance, Esq. is the Assistant United States Attorney representing Chief
Judge McMahon on appeal in Johnson v. McMahon, ECF 1:19-CV-5090, 8 (S.D.N.Y. June 26,
2019).

                                                 6
2018 WL 2976024, at *2 (S.D.N.Y. June 12, 2018); see also 28 U.S.C. § 2401(b). “Failure to

exhaust the agency’s administrative remedies within the statute of limitations will render the

claim ‘forever barred.’” See id. (citing Castellanos v. Elrac Inc., No. 07-CV-2191 (DLE) (KAM),

2008 WL 919641, at *2 (E.D.N.Y. Apr. 3, 2008)). The exhaustion requirement is jurisdictional

and cannot be waived. Celestine v. Mount Vernon Neighborhood Health Cir., 403 F.3d 76, 82

(2d Cir. 2005). Exhaustion must be pleaded affirmatively. See Ngono v. United States, No.

17cv5517 (VEC) (DF), 2018 U.S. Dist. LEXIS 113762, at *16-17 & n.6 (S.D.N.Y. July 6, 2018)

(collecting cases).

        Here, there is no indication that Plaintiff has exhausted his administrative remedies under

the FTCA. Therefore, to the extent that Plaintiff seeks to assert claims against these additional

federal Defendants, the Court must dismiss Plaintiff’s claims as barred by the doctrine of

sovereign immunity. See 28 U.S.C. § 1915(e)(2)(B)(iii).

        Eleventh Amendment

        Plaintiff’s claims against Barbara D. Underwood, Esq., and the New York State Office of

the Attorney General must also be dismissed.

        “[A]s a general rule, state governments may not be sued in federal court unless they have

waived their Eleventh Amendment immunity, or unless Congress has abrogated the states’

Eleventh Amendment immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009).

“The immunity recognized by the Eleventh Amendment extends beyond the states themselves to

state agents and state instrumentalities that are, effectively, arms of a state.” Id.

        Barbara D. Underwood, Esq., and the New York State Office of the Attorney General

have not waived their Eleventh Amendment immunity to suit in federal court, and Congress did

not abrogate the states’ immunity in enacting 42 U.S.C. § 1983. See Trotman v. Palisades

Interstate Park Comm’n, 557 F.2d 35, 40 (2d Cir. 1977). Plaintiff’s § 1983 claims against
                                                   7
Barbara D. Underwood, Esq., and the New York State Office of the Attorney General are

therefore barred by the Eleventh Amendment and are dismissed.

       Progressive Insurance Company

       Plaintiff names Progressive Insurance Company as a Defendant. Several of Plaintiff’s

previous actions were against Progressive Insurance Company, but Plaintiff does not assert any

claims against this Defendant in this complaint. The Court therefore dismisses Plaintiff’s claim

against Progressive Insurance Company for failure to state a claim. See 28 U.S.C.

§ 1915(c)(2)(B)(ii).

       In deference to Plaintiff’s pro se status, the Court would normally direct Plaintiff to

amend his complaint, but the Court finds that the complaint cannot be cured with an amendment.

Where an amendment would be futile, leave to amend is not required. Hill v. Curcione, 657 F.3d

116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988) (court may

dismiss complaint sua sponte and without providing leave to amend “where the substance of the

claim pleaded is frivolous on its face”).

                                    LITIGATION HISTORY

       Plaintiff has filed numerous other cases here and in other federal district courts regarding

the January 28, 2017 car accident. See e.g., Johnson v. Victoria Fire & Casualty, ECF 1:19-CV-

2782, 5 (S.D.N.Y. August 29, 2019) (transferring action to the United States District Court for

the Western District of New York); Johnson v. Progressive Corp. Ins. Co., No. 19-CV-2103

(CEH) (M.D. Fla. filed Aug. 22, 2019); Johnson v. Abel, No. 19-CV-2865 (EAS) (S.D. Ohio

Aug. 5, 2019) (dismissing action and deeming Plaintiff a vexatious litigator); Johnson v. Smith,

No. 19-CV-2490 (EAS) (S.D. Ohio Aug. 5, 2019) (same); Johnson v. Coe, No. 19-CV-2428

(EAS) (S.D. Ohio Aug. 5, 2019) (same); Johnson v. Law Offices of Jennifer S. Adams, ECF 1:19-

CV-6272, 4 (S.D.N.Y. July 15, 2019) (dismissing complaint as frivolous and for failure to state a

                                                 8
claim and warning Plaintiff under 28 U.S.C. § 1651); Johnson v. Progressive Corp. Ins. Co., No.

19-CV-0826 (SO) (N.D. Ohio July 15, 2019) (denying Plaintiff’s application to proceed IFP,

dismissing the action without prejudice, and granting Plaintiff 30 days to pay the filing fee and

file a motion to reopen); Johnson v. Nationwide Ins., et al., No. 19-CV-1130 (S.D. Ohio June 5,

2019) (dismissing action for failure to state a claim); Johnson v. Progressive Corp. Ins. Co., ECF

1:19-CV-2902, 9 (S.D.N.Y. May 22, 2019) (dismissing complaint without prejudice to the action

filed in the Northern District of Ohio); Johnson v. Victoria Fire & Casualty, No. 19-CV-0154

(S.D. Ala. May 21, 2019) (dismissing action for failure to state a claim).

        In light of this litigation history, Plaintiff is ordered to show cause why he should not be

barred from filing any further actions in this Court IFP without first obtaining permission from

this Court to file his complaint. See Moates v. Barkley, 147 F.3d 207, 208 (2d Cir. 1998) (per

curiam) (“The unequivocal rule in this circuit is that the district court may not impose a filing

injunction on a litigant sua sponte without providing the litigant with notice and an opportunity

to be heard.”). Within thirty days of the date of this order, Plaintiff must submit to this Court a

declaration setting forth good cause why the Court should not impose this injunction upon him.

If Plaintiff fails to submit a declaration within the time directed, or if Plaintiff’s declaration does

not set forth good cause why this injunction should not be entered, he will be barred as of the

date of this order from filing any further actions IFP in this Court unless he first obtains

permission from this Court to do so.

                                           CONCLUSION

        The Clerk is directed to assign this matter to my docket, mail a copy of this order to

Plaintiff, and note service on the docket.




                                                   9
        The complaint, filed IFP under 28 U.S.C. § 1915(a), is dismissed as frivolous, for failure

to state a claim upon which relief may be granted, and for seeking monetary relief against

Defendants who are immune from such relief. See 28 U.S.C. § 1915(e)(2)(B)(i) - (iii).

        Plaintiff shall have thirty days to show cause by declaration why an order should not be

entered barring Plaintiff from filing any future action IFP in this Court without prior permission.

A declaration form is attached to this order.

        The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated     November 5, 2019
          New York, New York

                                                            GREGORY H. WOODS
                                                           United States District Judge




                                                10
